The jury’s verdict of $900 in this case is inadequate. The record indicates that plaintiff has expended $440 for medical expenses. The remainder, of $460, is inadequate for pain, suffering and facial disfigurement. Judgment and order reversed, on the facts, and new trial granted, with costs to the appellant to abide the event, unless, within twenty days after service of a copy of the order to be entered hereon, the defendants stipulate to raise the verdict to the sum of twenty-five hundred dollars, in which event the judgment is so increased and as increased the judgment, and the order, are affirmed, with costs. Hill, P. J., Bliss and Heffeman, JJ., concur; Rhodes and Crapser, JJ., dissent and vote to affirm. [See post, p. 917-]